Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Per Applicant’s Preliminary Amendment filed 9/9/21
Claims 1-20 have been canceled.
Claims 21-40 have been newly added.
Claims 21-40 are pending.


Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 21-24, 27-34 and 37-40 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by SHRIBMAN et al (US 2016/0337426).

a.	Per claim 21, SHRIBMAN et al teach a method, comprising: 
transmitting, by a content server comprising one or more processors coupled to memory, to a first client device and a second client device, a set of content items selected based on a selection policy, the set of content items corresponding to a first event window of a live event [paras 0030, 0116, 0200, 0210, 0221-222—server transmits content to clients via multicasting streaming protocols corresponding to a live streaming event]; 

receiving, by the content server from the first client device, a first communication corresponding to at least one content item of the set of content items within the first event window as identified by the first client device [paras 0033, 0182—server receives communication associated with content from a client device within a certain time before the information expires]; 

receiving, by the content server from the second client device, a second communication corresponding to at least one content item of the set of content items within the first event window as identified by the second client device [paras 0182, 0216-221, 0233—server receives communication of content from another client device within a certain time];

processing, by the content server, the first communication based on a server timer for the first event window of the live event [paras 0233, 0240, 0252—processing the first communication based on server time before content expiration]; 

discarding, by the content server, the second communication based on the second communication arriving past an expiration of the server timer [paras 0165, 0167-170, 0324, 0434, 551—discarding and deletion of communication based on the timer expiration]; and 

updating, by the content server, an account of the second client device with a predetermined value corresponding to the set of content items responsive to discarding the second communication [paras 0324, 0438, 0460, 0541, 551—updating client device and cache based on the discard/deleted communication].

Claim 31 contains limitations that are substantially equivalent to claim 21 and is therefore rejected under the same basis.
b.	Per claim 22, SHRIBMAN et al teach the method of claim 21, further comprising adding, by the content server, an offset to the server timer based on a difference between a time of receipt of the second communication and the expiration of the server timer [paras 0204, 0423-424, 0434—offset provided additional separate attribute, timer].  
Claim 32 contains limitations that are substantially equivalent to claim 22 and is therefore rejected under the same basis.

c.	Per claim 23, SHRIBMAN et al teach the method of claim 21, further comprising updating, by the content server, an account of the first client device by decrementing a value of the account corresponding of the first client device responsive to processing the first communication [paras 0416, 0438, 0517—updating the source list in response to communication].
Claim 33 contains limitations that are substantially equivalent to claim 23 and is therefore rejected under the same basis.
d.	Per claim 24, SHRIBMAN et al teach the method of claim 23, wherein decrementing the value of the account of the first client device is based on an amount indicated in the first communication [paras 0215, 0217, 0438-439—updating source list based on the reduced bandwidth amount according to the performance data].  
Claim 34 contains limitations that are substantially equivalent to claim 24 and is therefore rejected under the same basis.
e.	Per claim 27, SHRIBMAN et al teach the method of claim 21, wherein the selection policy comprises randomly selecting at least one content item of the set of content items from a plurality of content items [paras 0051-52, 0419— accepted policy and protocols].
Claim 37 contains limitations that are substantially equivalent to claim 27 and is therefore rejected under the same basis.
f.	Per claim 28, SHRIBMAN et al teach the method of claim 27, wherein each content item of the set of content items is associated with a respective value, and wherein the selection policy comprises selecting, by the content server, a second content item for inclusion in the set of content items from a plurality of additional content items, such the respective value of the second content item is less than the respective value of the at least one content item [paras 0146, 0206-207—selection of additional content based on the policy/protocol/version of the data format].  
Claim 38 contains limitations that are substantially equivalent to claim 28 and is therefore rejected under the same basis.
g.	Per claim 29, SHRIBMAN et al teach the method of claim 28, further comprising selecting, by the content server, a third content item such that the respective value of the third content item is greater than the respective value of the second content item and less than the respective value of the at least one content item [paras 0146, 0206-207, 0209-210—selection of content based on the policy/protocol/version of the data format].
Claim 39 contains limitations that are substantially equivalent to claim 29 and is therefore rejected under the same basis.
h.	Per claim 30, SHRIBMAN et al teach the method of claim 21, further comprising: determining, by the content server, a percentage of a plurality of client devices that selected each content item in the set of content items; and transmitting, by the content server to the plurality of client devices for display, the percentage of the plurality of client devices that selected each content item [paras 0210, 0231-232, 0247, 0470, 0528—determining client devices that selected content and transmitting the content to a percentage of the clients within a determined proximity].
Claim 40 contains limitations that are substantially equivalent to claim 30 and is therefore rejected under the same basis.

Claim Rejections - 35 USC § 103
III.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

IV.	Claims 25-26 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over SHRIBMAN et al (US 2016/0337426) in view of SEED et al (US 2020/0044760).

a.	Per claim 25, SHRIBMAN et al teach the method of claim 21, as applied above, and synchronization [para 0071] yet fail to explicitly teach, the method further comprising transmitting, by the content server, a synchronization notification comprising a transmission time, wherein receipt of the synchronization notification causing the first client device to: (i) determine a local offset based on the transmission time and a corresponding receipt time; and (ii) execute a local timer based on the first event window and the local offset. However, SEED et al teach synchronization notifications, updating and adjusting local offset [paras 0110-0112, 0115, 0137, 0168-172, 0176, 0214].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of SHRIBMAN et al and SEED et al for the purpose of providing notifications of synchronization by updating offsets which is an obvious technique used in the art for distributing content and synchronizing network transmission time.
Claim 35 contains limitations that are substantially equivalent to claim 25 and is therefore rejected under the same basis.

b.	Per claim 26, SHRIBMAN et al and SEED et al teach the method of claim 25, SEED et al further teach the method further comprising transmitting, by the content server, a second synchronization notification to the first client device and the second client device responsive to the expiration of the server timer [paras 0103-0104, 0108-110, 0161—notification when specified interval is exceeded].  
Claim 36 contains limitations that are substantially equivalent to claim 26 and is therefore rejected under the same basis.



Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kulkarni et al (US 2018/0332434)—Event-based asset location and notifications
Teppler et al (US 2009/0083372)—Content distributed data via database server 

VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448